Citation Nr: 1543207	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-32 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the U.S. Army National Guard (ANG) from October 4, 1974, to February 14, 1975.  He also had additional unverified periods of inactive duty for training (INACDUTRA) and ACDUTRA in the ANG.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims of service connection for diabetes mellitus, obstructive sleep apnea, hypertension, and allergic rhinitis, and also denied a claim of entitlement to non-service-connected disability pension benefits.  The Veteran disagreed with this decision in January 2010.  He perfected a timely appeal in November 2011.  An RO hearing was held in November 2012 and a copy of the hearing transcript has been added to the record.  A Travel Board hearing was held at the RO in August 2015 before the undersigned Veterans Law Judge and a copy of the Board hearing transcript also has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

With the exception of the issue of entitlement to service connection for diabetes mellitus, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

In statements made on the record at the Board hearing on August 20, 2015, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal on the issue of entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In this case, in statements made on the record at his Board hearing on August 20, 2015, the Veteran withdrew his appeal on the issue of entitlement to service connection for diabetes mellitus.  There remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to service connection for diabetes mellitus is dismissed.


REMAND

The Veteran contends that he incurred obstructive sleep apnea, hypertension, and allergic rhinitis while on active service in the ANG.  He specifically contends that he experienced all of these disabilities during a period of active service in the ANG while deployed to Fort Irwin, California, in 2000.  He alternatively contends that his current obstructive sleep apnea, hypertension, and allergic rhinitis are related to active service in the ANG.  He also contends that he is unemployable as a result of non-service-connected disabilities experienced during a period of active service in the ANG, entitling him to non-service-connected disability pension benefits.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Board notes initially that the term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  The term "active military, naval, or air service" includes active duty and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (emphasis added).  Active duty for training (ACDUTRA) includes full-time duty in the Armed Forces performed by Reserves for training purposes and includes full-time duty performed by members of the National Guard of any State.  Inactive duty for training (INACDUTRA) generally means duty (other than full-time duty) prescribed for Reserves and duty (other than full-time duty) performed by a member of the National Guard of any State.  38 U.S.C.A. §§ 101(21), 101(23) 101(24) (West 2014); 38 C.F.R. §§ 3.6(a), (c), (d) (2015).

The Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131 (West 2014).  To establish status as a "Veteran" based on "active duty for training," the claimant must establish that he was disabled resulting from an injury or disease incurred in or aggravated during the line of duty during that period; based on "inactive duty for training," the claimant must establish that he was disabled resulting from an injury incurred in or aggravated during the line of duty during that period.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1(d), 3.6 (a), (c), (d); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

If the claimant does not qualify as a "Veteran" with respect to a particular claim, then the claimant is not entitled to the presumption of soundness or aggravation as to that claim.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Paulson, 7 Vet. App. at 469-471.  Similarly, the claimant is not entitled to the benefit of the legal presumptions pertaining to service connection for certain disabilities.  See Biggins v. Brown, 1 Vet. App. 474, 478 (1991).  

Further, the fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant also is a "Veteran" for purposes of a period of ACDUTRA and a period of INACDUTRA where, as here, the claims are premised on a period of ACDUTRA and on a period of INACDUTRA.  Mercardo-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The Court has interpreted 38 U.S.C.A. § 101(24) as meaning that ACDUTRA (and INACDUTRA) will not be considered "active military, naval, or air service" unless the claimant previously established service connection for a disability incurred in such service.  See Mercardo-Martinez, 11 Vet. App. at 419; Paulson, 7 Vet. App. at 469-470; Biggins, 1 Vet. App. at 477-478.  Thus, the allocation of service among active duty, ACDUTRA, and INACDUTRA can bring about conclusive results for a claimant with respect to certain medical conditions.

With respect to the Veteran's service connection claims, a review of the Veteran's VBMS electronic paperless claims file shows that, at an ANG enlistment physical examination on October 8, 1993, his blood pressure was 140/86.  This review also indicated that, following a Medical Duty Review Board (MDRB) on October 16, 2001, the Veteran was diagnosed as having obstructive sleep apnea and hypertension and was determined to be non-deployable by ANG medical personnel.

As noted in the Introduction, following his period of ACDUTRA in the ANG between October 1974 and February 1975, the Veteran had multiple additional periods of ACDUTRA and INACDUTRA in the ANG.  The Veteran's VBMS electronic paperless claims file also includes information provided by the Veteran which indicates that he served in the ANG between July 1974 and July 1980 and from November 1993 until November 2002.  The information provided by the Veteran also indicates that he subsequently retired from the ANG in November 2002.  The post-service evidence indicates that the Veteran was diagnosed as having allergic rhinitis following private outpatient treatment in January 2007. 

The Veteran testified before the Board in August 2015 that he experienced obstructive sleep apnea, hypertension, and allergic rhinitis during an active service deployment to Fort Irwin, California, in the year 2000 while in the ANG.  See Board hearing transcript dated August 20, 2015, at pp. 5-7 (obstructive sleep apnea), 11-13 (allergic rhinitis), and 14 (hypertension).  He also submitted a copy of a certificate of achievement for participation in "Rotation 00-09 'Desert-Palmetto'" at the National Training Center, Fort Irwin, California, as a member of the 218th Brigade Combat Team, Army National Guard of South Carolina.  Unfortunately, this certificate is undated.

It is not clear from a review of the Veteran's ANG personnel records currently associated with his VBMS electronic paperless claims file whether or not he was on INACDUTRA or ACDUTRA in the ANG in October 1993 when his blood pressure was elevated or in October 2001 when he was diagnosed as having obstructive sleep apnea and hypertension.  It also is not clear whether the Veteran was on INACDUTRA or ACDUTRA in the ANG in 2000 when he participated in a training exercise at Fort Irwin, California, and allegedly experienced allergic rhinitis.  The Veteran's duty status will impact his entitlement to service connection for obstructive sleep apnea, hypertension, and for allergic rhinitis.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  If, for example, if the Veteran was on ACDUTRA in the ANG at the time he experienced any of these claimed disabilities while he was on active service, then VA is obligated to schedule him for appropriate examinations to determine the nature and etiology of these disabilities pursuant to the VCAA's duty to assist.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  By contrast, if the Veteran was on INACDUTRA in the ANG at the time that he experienced any of these disabilities, then the prohibition found in 38 C.F.R. § 3.6(a) against service connection for diseases incurred during a period of INACDUTRA precludes further development of the Veteran's claims.  See 38 C.F.R. § 3.6(a).  Thus, the Board finds that, on remand, the AOJ should contact the ANG and/or the Defense Finance and Accounting Service (DFAS) and obtain a list of all of the Veteran's dates of ACDUTRA and INACDUTRA in the ANG between February 14, 1975, and November 29, 2002.

With respect to the Veteran's claim of entitlement to non-service-connected disability pension benefits, the Veteran essentially contends that he is unemployable as a result of his non-service-connected disabilities.  A review of the Veteran's VBMS electronic paperless claims file suggests that he last was employed in approximately 2002.  The Veteran's entitlement to improved (or non-service-connected) pension depends on his duty status, the length of time he had active service in a period of war, and whether he was disabled due to a disease or injury during such service.  If, for example, the Veteran did not have ACDUTRA or INACDUTRA for at least 90 days during a period of war and was not disabled from a disease incurred or aggravated in line of duty during such service, then he is not entitled to non-service-connected disability pension benefits.  See 38 C.F.R. §§ 3.3(a)(3), 3.6(a) (2015).  The Board notes in this regard that, although the Veteran had a period of ACDUTRA between October 1974 and February 1975, and although this service occurred during a period of war, his service treatment records from this period of ACDUTRA do not indicate that he was disabled due to a disease or injury experienced during such service.  Id.  Because it is not clear whether the Veteran was on ACDUTRA or INACDUTRA for at least 90 days during a period of war after his first period of ACDUTRA in the ANG ended on February 14, 1975, adjudication of his claim of entitlement to non-service-connected disability pension benefits must be deferred pending a response from DFAS concerning the Veteran's dated of ACDUTRA and INACDUTRA in the ANG between February 14, 1975, and November 29, 2002.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for obstructive sleep apnea, hypertension, and/or allergic rhinitis since his retirement from the ANG in November 2002.  Ask the Veteran to provide the approximate dates (month and year) he was on ACDUTRA at Fort Irwin, California.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the appropriate Federal records repository (in this case, the U.S. Army National Guard (ANG)) and request a detailed listing of all of the dates that the Veteran was on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) in the ANG between February 14, 1975, and November 29, 2002.  Please do not request another copy of the Veteran's Army National Guard Retirement Points Statement.  A copy of any request(s) sent to the appropriate Federal records repository, and any reply, should be included in the claims file.

3.  If, and only if, the ANG does not respond with a detailed listing of all of the dates that the Veteran was on ACDUTRA or INACDUTRA in the ANG between February 14, 1975, and November 29, 2002, or after the time for a response has expired, then contact the Defense Finance and Accounting Service (DFAS) and request that it provide December MMPA prints to show drill dates (02, 20, 22) and active duty (50) dates for the Veteran's service in the ANG between October 4, 1974, and November 29, 2002.  If DFAS is unable to provide these prints, then it should be asked to provide a detailed listing of all of the Veteran's dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the ANG between February 14, 1975, and November 29, 2002.  Please do not request that DFAS provide the Veteran's leave and earnings statements.  A copy of any request(s) sent to DFAS, and any reply, should be included in the Veteran's claims file.

4.  If, and only if, the ANG or DFAS does not provide a detailed listing of all of the Veteran's dates of ACDUTRA and INACDUTRA in the ANG between February 14, 1975, and November 29, 2002, then the AOJ should make a formal finding as to all of the Veteran's dates of ACDUTRA and INACDUTRA in the ANG between February 14, 1975, and November 29, 2002.  A copy of any formal finding should be included in the Veteran's claims file.

5.  If, and only if, the ANG, DFAS, or the AOJ determines that the Veteran was on ACDUTRA in the ANG when he experienced hypertension on periodic physical examination completed on October 8, 1993, then schedule the Veteran for appropriate examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred hypertension during a period of active duty for training (ACDUTRA) in the Army National Guard (ANG).  The examiner also is advised that the Veteran's blood pressure was 140/86 on periodic physical examination on October 8, 1993, when he was on ACDUTRA in the ANG.

6.  If, and only if, the ANG, DFAS, or the AOJ determines that the Veteran was on ACDUTRA in the ANG when he was diagnosed as having obstructive sleep apnea on a Medical Duty Review Board completed on October 16, 2001, then schedule the Veteran for appropriate examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred obstructive sleep apnea during a period of active duty for training (ACDUTRA) in the Army National Guard (ANG).  The examiner also is advised that the Veteran was diagnosed as having obstructive sleep apnea  following a Medical Duty Review Board on October 16, 2001, when he was on ACDUTRA in the ANG.

7.  If, and only if, the ANG, DFAS, or the AOJ determines that the Veteran was on ACDUTRA in the ANG when he was at Fort Irwin, California, in 2000 and experienced allergic rhinitis, then schedule the Veteran for appropriate examination to determine the nature and etiology of his allergic rhinitis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that allergic rhinitis, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred allergic rhinitis while deployed to Fort Irwin, California, in 2000 during a period of active duty for training (ACDUTRA) in the Army National Guard (ANG).

8.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

9.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


